 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIRK JAONG BOUIE, JR.,                             No. 2:18-cv-2040 KJM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    OSCAR SMITH, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a notice regarding missing exhibits. ECF No. 51. A review of plaintiff’s

19   opposition to defendants’ motion for summary judgement shows that the pages plaintiff believed

20   to be missing from his exhibits were included in the copy he sent to the court, except for some of

21   the pages from the OIG Report on High Desert State Prison. However, the report is available

22   online, so there is no need for plaintiff to send duplicates of any exhibit pages.

23          Plaintiff’s notice also indicates his intention to file a sur-reply. ECF No. 51 at 1. Neither

24   the Federal Rules of Civil Procedure nor the Local Rules contemplate the filing of a sur-reply, the

25   court did not request one, and plaintiff has identified no grounds that would compel the court to

26   authorize the filing of a sur-reply. Plaintiff is therefore advised that he should not file a sur-reply

27   without first obtaining permission to do so, and failure to obtain permission will result in the sur-

28   reply being disregarded. To the extent plaintiff intended to address defendants’ arguments that
                                                         1
 1   his declaration should be stricken because it is unsworn and that he did not comply with Local
 2   Rule 260(b), ECF No. 50 at 5, the court is aware that plaintiff’s declaration was signed under
 3   penalty of perjury, ECF No. 49 at 9, and finds that his response to defendants’ statement of facts,
 4   id. at 57-64, substantially complies with Local Rule 260(b).
 5          IT IS SO ORDERED.
 6   DATED: May 28, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
